TYSON, J.
The instrument set out in bo l counts of the indictment is a promissory note purport to impose a liability upon Chestnut as'a maker. 1 lie express language of the statute a promissory noü s made the subject of forgery. — § 4719 of the Code.
Where the writing, alleged to have been forgecKor uttered after being forged, is complete on its facc^ and purports to impose a liability, it is not necessary to'aver extrinsic facts in the indictment to show its validity or that another might be injured by it. Nor is it of consequence whether the defendant’s signature on the note was intended as a maker or as a witness, if, with the intent to injure or defraud, he participated in forging Chestnut’s name to it as maker or participated in its being uttered, knowing his name to have been forged to it. In other words, if he attested the note as a witness, knowing that Chestnut’s name had been forged to it for the purpose of giving validity to the note as a binding obligation, or with the intent to injure or defraud Chestnut, he would-be guilty of forgery.
Neither of the counts were subject in the demurrer interposed. However, it must be conceded that the second is fatally defective in failing to allege defendant’s knowledge of the forgery of the note, and. therefore, charged no offense. — § 4719 of the Code; Anderson v. State, 130 Ala. 228. But as the first count was sufficient and there *101was testimony tending to establish the offense charged in it, the verdict and. judgment thereon must be referred to that count. — Handy v. State, 121 Ala. 13, 15.
But it does not follow from this that charges refused to defendant, which asserted correct principles of law and were not abstract, were correctly refused, because they ignored the second count. As it charged no offense, the defendant in his request for instructions had the right to ignore it altogether, since it would not support a judgment of conviction. This being true, he had the right to have the court instruct the jury that they could not convict, him under that count. The third written charge requested by defendant should have been given.
Reversed and remanded.
Dowdell, Simpson, Anderson and Denson, J. J., concurring.